DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Harris A. Woling on 07/28/2021].


The application has been amended as follows: 

11. A computer program product that comprises a non-transitory computer-readable storage medium, on which is stored a program that, once it has been loaded into the memory of the computer, allows a computer to implement a method according to claim 1. 

12. A non-transitory computer-readable storage medium, on which is stored a program that, once it has been loaded into the memory of the computer, allows a computer to implement a method according to claim 1.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior arts has disclosed or rendered obvious the steps of : “classifying the subranges by relevance and varyingly measuring subranges that vary in relevance, wherein relevant subranges are measured more intensively by comparison to less relevant and/or irrelevant subranges, so that more measuring pulses per spatial unit are sent out in relevant than in less relevant and/or irrelevant subranges, wherein a focus area is classified as a relevant subrange of the maximum measuring range and/or as a more relevant subrange of a scanned measuring range by comparison to the remainder of the scanned measuring range, wherein the method comprises performing basic measurements to ensure a basic performance and focus measurements to analyze the at least one focus range in detail, wherein the basic measurements are used to measure the scanned measuring range or maximum measuring range, wherein the method has a time budget, wherein the method comprises a one-time definition and/or dynamic adjustment of how the time budget is distributed among varyingly relevant subranges of the maximum measuring range, wherein a first portion of the time budget is used for the focus measurements, and a second portion of the time budget is used for the basic measurements.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        7/28/2021